DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species A(i), Species B(i), and
Species C(i) in the reply filed on 10/03/2022 is acknowledged.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitation of  “at least one aperture extending from the first major surface to the second major surface” recited in Claim 19 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-7, 9, 13, 16, 30, 34, 37 and 47 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 6-7, 9, 13, 16, 30, 34 and 37 recite the term “about”.  It is unclear if the limitation succeeding it is inclusive or not.
Claim 47 recites the limitation of “combination thereof” is considered to be indefinite since combinations are not set forth in the disclosure.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 44 and 46 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bergman et al. (U.S. Patent No. 10,267,039).
 Regarding claim 1, Bergman et al. discloses an acoustical ceiling panel (2300, Figs. 36-41) comprising a first layer (approximate 2340; Fig. 41) comprising a first major surface opposite a second major surface and a side surface extending there-between; a second layer (approximate 2360) comprising a first major surface opposite a second major surface and a side surface extending there-between; a sealing layer (approximate 2370) having a first major surface opposite a second major surface and a side surface extending there-between; and wherein the sealing layer (approximate 2370) is positioned between the first major surface of the first layer and the second major surface of the second layer, and wherein the side surface of the sealing layer extends beyond the side surface of the first layer and the side surface of the second layer (via 2355, Fig. 41).   The Applicant has not sufficiently defined what is meant as a sealing layer.  The Examiner reasonably and broadly considers the sealing layer to be a layer that abuts against another layer that creates a seal (Fig. 40) thereby being called “a sealing layer”.  
Regarding claim 44, Bergman et al. discloses an acoustical ceiling panel (2300, Figs. 35-41) comprising a first exposed major surface (2302) opposite a second exposed major surface (2304) and an exposed side surface extending there-between, the exposed side surface (2306) comprising a first portion (approximate 2354, Fig. 41) that is adjacent to the first exposed major surface; a second portion (approximate 2362) that is adjacent to the second exposed major surface; and a third portion (approximate 2355) located between the first portion and the second portion; and wherein the third portion extends outward beyond the first portion and the second portion of the exposed side surface.
Regarding claim 46, Bergman et al. discloses the first portion (approximate 2354) of the side surface, the second portion (2362) of the side surface and the third portion (2355) of the side surface of the ceiling panel are all formed of a fibrous and sound attenuation material (Col. 32, lines 47-53).  The Examiner considers the limitation of being “flexible” relative and that the material capable of being flexible to a degree.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 9, 13, 16, 19 and 47 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bergman et al. (U.S. Patent No. 10,267,039).
Regarding claims 9, 13 and 16, Bergman et al. discloses the acoustical ceiling panel (2300) having the first layer (approximate 2340), the second layer (approximate 2360) and the third layer (2370) as set forth above further having a first, a second and a third thickness, respectively, measured between the first major surface and the second major surface of the first layer and both layers being formed of a fibrous and sound attenuation material (Col. 32, lines 47-53) that the examiner considers to be flexible to a degree, wherein the term flexible is considered to be relative, but does not disclose the thicknesses of the first and second layers ranging from about 0.25 inches to about 3.0 inches or the thickness of the third layer ranging from about 0.015 inches to about 1.0 inches.  However, It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to have the thicknesses of the first and second layers ranging from about 0.25 inches to about 3.0 inches and the thickness of the third layer ranging from about 0.015 inches to about 1.0 inches to have a ceiling tile that was lightweight and sufficiently durable, while functioning for its intended purpose, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  There would be no new or unpredictable results achieved from having layers of suitable thicknesses to produce a lightweight panel that exhibited sufficient strength and durability. 
Regarding claim 19, Bergman et al. discloses the sealing layer (approximate 2370) as set forth above, but does not disclose the sealing layer having at least one aperture extend from the first major surface to the second major surface.  However, Bergman et al. does disclose that it is known to have apertures (2381, Fig. 37) provided to facilitate attaching the ceiling panel to a support grid and that the scope or applicability of the attaching method is not limited (Col. 30, lines 33-38).  Therefore, it would have been obvious to one having ordinary skill in the art to have provided an aperture anywhere as desired or suitable along the ceiling tile, including through the sealing layer, to help facilitated the attachment of the ceiling tile. 
Regarding claim 47, Bergman et al. discloses the ceiling tile comprising a fibrous material as set forth above that can comprise of glass fibers (Col. 32, lines 47-53), but does not specify that the attenuation material is gypsum, cement board, granite or ceramic or that the flexible material is a polymeric material selected from a closed cell foam or mass loaded vinyl.  However, Bergman et al. does teach that any material and combinations thereof can be used to construct the ceiling tile panel (Col. 32, lines 47-53) that was sufficient to meet the characteristics and ratings as desired.  It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to have used any suitable material or combination thereof to produce a suitable acoustical ceiling tile.


Allowable Subject Matter
Claims 23-24, 26 and 41 are allowed.
Claims 6-7, 30, 34 and 37 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 2, 20, 55 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record fails to teach or suggest an acoustical ceiling panel having a first layer, a second layer,  and a sealing layer, wherein the sealing layer is positioned between a surfaces of the first  layer and second layer and extend beyond the side surface, wherein the sealing layer has a surface area that is greater than the surface areas of the first and second layers as recited in claim 2 in combination with claim 1 in its entirety; or the sealing layer  having at least one of the first or second edge portion that extend at an angle that is oblique to the first and second major surface of the sealing layer as recited in claim 20 in combination with claim 1 in its entirety;  or an acoustical ceiling panel comprising a first layer having a first perimeter, a second layer having a second perimeter and  a sealing layer having a third perimeter, a perimeter region and a central region , wherein the central region is circumscribed by the perimeter region of the sealing layer and the perimeter region can flex upward and downward relative to the central region as recited in claim 23 in its entirety; or the first and second edge portions of the third portion extend at angle that is oblique to the upper side surface and the lower side surface of the third portion of the side se surface as recited in claim 55 in combination with claim 44 in its entirety.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J BUCKLE JR whose telephone number is (571)270-3739. The examiner can normally be reached Monday-Thursday, 8:00 am to 6:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 5712726754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES J BUCKLE JR/Examiner, Art Unit 3633